Citation Nr: 0636091	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the right lower extremity, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
varicose veins of the left lower extremity, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to June 
1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).

In a September 2005 decision, the Board denied entitlement to 
an increased evaluation for varicose veins of the right and 
left lower extremities, each currently evaluated separately 
as 20 percent disabling.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a June 2006 Order, the Court 
granted a June 2006 Joint Motion for Remand and vacated the 
Board's September 2005 decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This case has been remanded by the Court based on a Joint 
Motion for Remand which focused on VA's failure to satisfy 
its duty to assist in attempting to obtain VA medical 
evidence, and because VA neglected to provide an adequate 
examination that took into account records of prior medical 
treatment.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006). 

The Joint Motion noted that although the veteran had 
testified in July 2005 about receiving treatment relative to 
his service-connected disabilities from the VA Medical Center 
(VAMC) in Salem, Virginia, from Drs. R and T, VA had not 
attempted to obtain or account for such records.  See July 
2005 hearing transcript, pgs 4-5.  The Joint Motion also 
noted that the most recent VA examination in March 2003 had 
not taken into account records of prior treatment.  As such, 
the Joint Motion stated that the identified VA medical 
records should be obtained and that the veteran should be 
afforded a VA examination which takes into account all 
records of prior treatment.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
disabilities at issue since March 2003, 
the date of the most recent VA 
examination.  After receiving this 
information and any necessary releases, 
take all appropriate steps to obtain 
copies of identified records for 
association with the claims file, to 
include records from the Salem VAMC 
(Drs. R and T).  

If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to 
obtain records with respect to the 
claim.  Such notification must be in 
compliance with the Veterans Claims 
Assistance Act of 2000.  See 38 C.F.R. 
§ 3.159 (2006).  A copy of the notice 
must be associated with the claims 
file. 

2.  After the above is complete, and 
regardless of whether any records are 
obtained, schedule the veteran for a VA 
examination to determine the severity 
of the service-connected varicose veins 
of the right and left lower 
extremities.  The claims file must be 
made available to the examiner for 
review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies deemed necessary should be 
conducted.  The examiner should examine 
each lower extremity and indicate if 
there is persistent edema and stasis 
pigmentation or eczema, or intermittent 
ulceration, and relating such problems 
to the rating criteria.  The rationale 
for all opinions or conclusions drawn 
should be explained in detail.

3.  Thereafter, readjudicate the claims 
on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
which reflects consideration of all 
additional evidence, and the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



